DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gohl (EP 1364573 A2) in view of Boetto (US 4151886 A).

Regarding claim 9, Gohl discloses a cross member (see fig. 1 below) for supporting a dual rotary raking machine comprising an elongated member having a first end section (5) hingedly attached to a central section using a first hinge (6) attached to a top surface of said first end section and to a top surface of said central section (see fig. 1, Z1 is shown from above to attach to the top surfaces of the central and first end sections, requiring the hinge to also attach to the top surfaces), and an opposite end section hingedly attached to said central section using a second hinge attached to a top surface of said second end section and to the top surface of said central section, a first piston (z1) attached to the top surface of said first end section and to the top surface of said central section, a second piston (not shown, however figure 1 shows each side to be symmetric) attached to the top surface of said opposite end section and to the top surface of said central section, wherein operation of each of said first and second pistons causes each of said first and opposite end sections to rotate around their respective hinges (6) between a first generally horizontal position and a second position (When transporting, the lifting arms 5 and 8 are up about the articulated axes 6, 9 pivoted and additionally the auxiliary lifting arms 5a against the working direction R folded back to maintain the transport width and height).

    PNG
    media_image1.png
    677
    619
    media_image1.png
    Greyscale

Gohl does not disclose wherein the second position is an over-rotated position of about one hundred fifteen degrees from horizontal.
In the same field of endeavor, Boetto discloses raising lateral sections of an agricultural implement upwardly beyond 90 degrees to reduce the maximum height of and provide a more stable, folded implement (col. 1 lines 38-44). 
It would be obvious to one of ordinary skill in the art to provide the first/opposite end sections disclosed by Gohl with a second position that is over-rotated to reduce the maximum height and provide a more stable, folded implement for transportation. It would be obvious to one of ordinary skill in the art to provide the rake with a raised position that has an angle of about one hundred fifteen degrees from horizontal; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).
	
Regarding claim 10, Gohl, of the resultant combination, discloses the cross member of claim 9 further comprising a first support arm (5a) pivotally mounted to said first end section, and a second support arm (5a) pivotally mounted to said second end section, a third piston (z3) attached to said first end section and to said first support arm, a fourth piston (z4) attached to said second end section and to said second support arm, wherein operation of each of said third and fourth pistons causes each of said first and second arms to rotate laterally along a horizontal plane between an inward retracted position and an outward extended position (see fig. 1, the support arms rotate about vertical pivot 7).

Regarding claim 11, the resultant combination discloses the cross member of claim 10.
The combination is silent regarding wherein said inward retracted position is about five degrees from a centerline. It would be obvious to one of ordinary skill in the art to provide the rake with an inward, retracted position that has an angle of about five degrees from a centerline. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gohl in view of Boetto, and further in view of Menichetti (US 20110298197 A1).

Regarding claim 12, the resultant combination discloses the cross member of claim 9. 
The combination does not disclose a first locking mechanism between said first end section and said central section, and a second locking mechanism between said second end section and said central section for temporarily holding said end sections in place relative to said central section.
In the same field of endeavor, Menichetti discloses locking mechanisms (607, 608) for temporarily holding end sections in place relative to central sections (paragraph 0057).
It would be obvious to one of ordinary skill in the art to provide the extensions disclosed by the combination with locking mechanisms, as disclosed by Menichetti, as a way of ensuring the extensions are held in a desired position. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gohl in view of Boetto, and further in view of Cornelius (EP 0257697 A1).

Regarding claim 13, Gohl discloses the cross member of claim 10 further comprising a first joint on said first support arm, a second joint on said second support arm.
Gohl does not disclose a first shock absorber provided across said first joint, and a second shock absorber provided across said second joint.
In the same field of endeavor, Cornelius discloses a hayrake arm (53) having a joint (75), with a shock absorber (91) provided across the joint for suppressing unwanted shocks caused by crop thrown against the rake tines, but allowing minimal shocks to remove crushed crop stuck to the rake tines (col 11 lines 25-44). 
It would be obvious to one of ordinary skill in the art to provide the first and second support arms disclosed by Gohl with joints having shocks, as disclosed by Cornelius, as a way of controlling shocks received by the rake, and loosening crushed crop. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gohl in view of Boetto, and further in view of Knusting (US 4166352 A).

Regarding claim 14, Gohl, of the resultant combination, discloses the cross member of claim 10 further comprising a first raking machine mounted to said first support arm and a second raking machine mounted to said second support arm (see fig. 1, the haymaking machine has rakes on each 5a).
The combination does not disclose at least one first shielding bar attached to and extending perpendicularly out from said first support arm above a forward portion of said first raking machine, and at least one second shielding bar attached to and extending perpendicularly out from said second support arm above a forward portion of said second raking machine.
In the same field of endeavor, Knusting discloses shielding bars (127, 128) extending perpendicularly out from support arms above forward portions of raking machines to guard the rake from ramming into other objects (col. 16 lines 1-5).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by the combination with shielding bars, as disclosed by Knusting, as a way of protecting the rake head if rammed. 
Claims 16, 23-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Farh (EP 1262098 A1).

Regarding claim 16, Fahr discloses a dual rotary raking machine comprising: 
a. a horizontally oriented elongated cross member (8) having a centrally located bracket (2) for attachment to the back of a vehicle; 
b. a first extension (18) having a first end attached to one end of said cross member using a first hinge (17) attached to an upper surface of said cross member and to an upper surface of said first extension, and a second end pivotally attached to a first support arm (19); 
c. a first piston (29) having one end attached to the upper surface of said cross member and an opposite end attached to the upper surface of said first extension for imparting motion to said first extension around said first hinge; 
d. a second extension (also 18) having a first end attached to an opposite end of said cross member using a second hinge (also 17) attached to the upper surface of said cross member and to an upper surface of said second extension, and a second end pivotally attached to a second support arm (also 19); 
e. a second piston (also 29, not shown but a cylinder is located on each side of the rake) having one end attached to the upper surface of said cross member and an opposite end attached to the upper surface of said second extension for imparting motion to said second extension around said second hinge; 
f. a first rotary raking machine (G) pivotally attached to said first support arm; 
g. a third piston (24) having one end attached to said first extension and an opposite end attached to said first support arm for imparting lateral motion to said first support arm; 
h. a second rotary raking machine (G) pivotally attached to said second support arm; and 
i. a fourth piston (24) having one end attached to said second extension and an opposite end attached to said second support arm for imparting lateral motion to said second support arm, 
wherein operation of each of said first and second pistons causes each of said first and second extensions to rotate around their respective hinges between a first generally horizontal position and a second over-rotated position (see fig. 7).

    PNG
    media_image2.png
    531
    517
    media_image2.png
    Greyscale

Fahr does not disclose wherein the second, over-rotated position is of about one hundred fifteen degrees from horizontal. It would be obvious to one of ordinary skill in the art to provide the rake with a raised position that has an angle of about one hundred fifteen degrees from horizontal; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 23, Fahr discloses the raking machine of claim 16 wherein operation of each of said third and fourth pistons (24) causes each of said first and second arms to rotate laterally along a horizontal plane between an inward retracted position and an outward extended position (The angle of attack about the axis 21 is with an adjusting device 22 to vary. If necessary, there is a remotely adjustable adjustment device 24 (a hydraulic cylinder) is provided).

Regarding claim 24, Fahr discloses the raking machine of claim 23. 
Fahr does not disclose wherein said inward retracted position is about five degrees from a centerline. It would be obvious to one of ordinary skill in the art to provide the rake with an inward, retracted position that has an angle of about five degrees from a centerline. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 26, Fahr discloses a method for collapsing a dual rotary raking machine for storage or transport, the machine comprising a cross member (8) for supporting a dual rotary raking machine comprising an elongated member having a first extension (18) hingedly attached to a central section using a first hinge (17) attached to a top surface of said first end section and to a top surface of said central section (see fig. 1, actuator 29 is shown attached to the top surfaces, requiring the hinge to also attach to the top surface), a second extension (18) hingedly attached to an opposite end of said central section using a second hinge (17) attached to a top surface of said second end section and to the top surface of said central section, a first piston (29) attached to the top surface of said first extension and to the top surface of said central section, a second piston (29) attached to the top surface of said second extension and to the top surface of said central section, the method comprising the steps of: 
a. activating said first piston to raise said first extension upward around said first hinge from a generally horizontal position to an upward position (fig. 7); and 
b. activating said second piston to raise said second extension upward around said second hinge from a generally horizontal position to an upward position (fig. 7).
Fahr does not disclose wherein said upward position is one of about one hundred fifteen degrees. It would be obvious to one of ordinary skill in the art to provide the rake with a raised position that has an angle of about one hundred fifteen degrees from horizontal; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fahr in view of Menichetti (US 20110298197 A1)

Regarding claim 17, Fahr discloses the raking machine of claim 16.
Fahr does not disclose a first locking mechanism between said first extension and said cross member, and a second locking mechanism between said second extension and said cross member for temporarily holding said extensions in place relative to said cross member.
In the same field of endeavor, Menichetti discloses locking mechanisms (607, 608) for temporarily holding end sections in place relative to central sections (paragraph 0057).
It would be obvious to one of ordinary skill in the art to provide the extensions disclosed by Fahr with locking mechanisms, as disclosed by Menichetti, as a way of ensuring the extensions are held in a desired position. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fahr in view of Cornelius (EP 0257697 A1).

Regarding claim 18, Fahr discloses the raking machine of claim 16 further comprising a first joint on said first support arm, a second joint on said second support arm.
Farha first shock absorber provided across said first joint, and a second shock absorber provided across said second joint.
In the same field of endeavor, Cornelius discloses a hayrake arm (53) having a joint (75), with a shock absorber (91) provided across the joint for suppressing unwanted shocks caused by crop thrown against the rake tines, but allowing minimal shocks to remove crushed crop stuck to the rake tines (col 11 lines 25-44). 
It would be obvious to one of ordinary skill in the art to provide the first and second support arms disclosed by Fahr with joints having shocks, as disclosed by Cornelius, as a way of controlling shocks received by the rake, and loosening crushed crop. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fahr in view of Knusting (US 4166352 A).

Regarding claim 19, Fahr discloses the raking machine of claim 16 further comprising 
Fahr does not disclose at least one first shielding bar attached to and extending perpendicularly out from said first support arm above a forward portion of said first rotary raking machine, and at least one second shielding bar attached to and extending perpendicularly out from said second support arm above a forward portion of said second rotary raking machine.
In the same field of endeavor, Knusting discloses shielding bars (127, 128) extending perpendicularly out from support arms above forward portions of raking machines to guard the rake from ramming into other objects (col. 16 lines 1-5).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Fahr with shielding bars, as disclosed by Knusting, as a way of protecting the rake head if rammed. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fahr in view of Moore (US 3760575 A).

Regarding claim 25, Fahr discloses the raking machine of claim 16.
Fahr does not disclose a first handle on said first rotary raking machine and a second handle on said second rotary raking machine for adjusting the vertical heights thereof.
In the same field of endeavor, Moore discloses a handle (crank 66) on the hayrake for varying the height of the hayrake (col. 4 lines 4-8).
It would be obvious to one of ordinary skill in the art to provide the hayrakes disclosed by Fahr with handles, as disclosed by Moore, as a way of varying the operating height. 

Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         

/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671